DETAILED ACTION
Response to Amendment
Following amendment on 10/4/2021, claims 1-10 are pending.
Objections to the claims have been withdrawn following amendments to correct the claims. 
Original rejection under 112(b) is withdrawn in regards to claims 1, 7, and 8; however, claim 9 still refers to the electromyographic signal which is absent from the rest of the claim set and therefore cause issues with antecedent basis under 112(b) and that rejection is found below. 
Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. On pgs 8-9 of the remarks, applicant argues that the amended claim language, in regards to a band pass filtering scheme for ECG and respiratory signals is not found in the previously cited art. However, previously cited art Heneghan does teach the band filter scheme as found in paras [0038] and [0058] and Fig 2, thus the amended language is rejected under the same grounds as the non-final action with additional citations to indicate Heneghan’s teachings. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation “extracting, from the electromyographic signal, feature values including a median frequency and an average frequency;" in S33.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes in the current claim set, all antecedent references to the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A signal acquisition module, configured to acquire a physiological signal through a sensor; in claim 1 (This limitation is being interpreted according to the specification paragraphs [0047]-[0052] 
A signal conditioning module, configured to receive the physiological signal and obtains a plurality of data signals by signal conditioning; in claim 1 (This limitation is being interpreted according to the specification paragraphs [0053]-[0059] wherein the signal conditioner is a filter circuit to extract specific signal frequencies).
A parameter extraction module, configured to receive the plurality of data signals and extracts a plurality of feature parameter signals from the plurality of data signals; in claim 1 (This limitation is being interpreted according to the specification paragraphs [0059]-[0064] wherein the parameter extraction module analyzes the signals to extract useful metrics from the signals, like ECG features, and respiration frequencies).
A decision module, configured to fuse the plurality of feature parameter signals; in claim 1 (This limitation is being interpreted according to the specification paragraphs [0065]-[0068] wherein the decision module is a signal classifier (preferably a support vector machine) to classify features and correlate them to sleep state).
A sleep quality evaluation module, configured to perform sleep quality evaluation according to the fused plurality of feature parameter signals; in claim 1. (This limitation is being interpreted according to the specification paragraphs [0069]-[0071] wherein the sleep quality evaluation module is a processing step to calculate a sleep index).
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takakura (US 20150374279 A1) further in view of Heneghan (US 20090203972 A1), and Wang (CN 107007278 A).
	Regarding claim 1, Takakura teaches a wearable device ([0052] attached to users chest) with improved sleep monitoring accuracy (Title, “Sleep state estimation device”), comprising:
a signal acquisition module, configured to acquire a plurality of physiological signals comprising an electrocardio-electrode signal, a body temperature signal, and an attitude motion signal; ([0028] device includes an electrocardiographic sensor module 106, an acceleration/motion sensor module 107; [0035] a temperature sensor may also be included);
a signal conditioning module, configured to receive the physiological signal and obtains a plurality of data signals by signal conditioning ([0036] various circuits to connect the sensors are taught, with analog to digital components to condition signals; [0039] Fig 6, a high-pass filter 107b, an amplifier circuit 107c, an A/D converter 107d, etc.; circuitry components are taught as equivalents to the signal conditioner which conditions relevant signal components from a raw signal [0041]-[0044]);

and a sleep quality evaluation module, configured to perform sleep quality evaluation according to the plurality of feature parameter signals ([0127]-[0128] a user’s sleep state/quality is evaluated according to detected respiratory patterns from the sensors);
wherein the signal conditioning module is configured to extracts physiological signals ([0088] processing is performed on the ECG signal and may include using the Pans and Tompkins method to extract features), comprising:
an electrocardiographic signal, by different band-pass filtering methods ([0088] a Pans and Tomkins algorithm is used to extract ECG by filtering, which is a method using band pass filters to extract features; for details on the Pans and Tomkins algorithm, which is well known to one of skill in the art see (Pan J, T. W., A real-time QRS detection algorithm.) incorporated by reference). 
Takakura teaches the above device but does not explicitly teach: 
a decision module, configured to fuse the plurality of feature parameter signals (Takakura does teach the use of multiple signals to evaluate sleep, but not the specific decision module/support vector machine classifying step; see 112f interpretation); 
and a sleep quality evaluation module, configured to perform sleep quality evaluation according to the fused plurality of feature parameter signals (Takakura teaches a sleep quality evaluation system but it uses the plurality of signals as the input, not the support vector machine fused signals);

Heneghan teaches a method of monitoring physiological signals wherein, upon receiving a signal, the signal conditioning module is configured to extract an electrocardiographic signal and respiratory signal by band-pass filtering at different frequency bands, and wherein, the band-pass filtering comprises, a first band-pass filter, configured to extract the respiratory signal at a corresponding frequency lower than 0.5 Hz, and a second band-pass filter, configured to extract the electrocardiographic signal at another corresponding frequency within 5-15 Hz [0039] [0058] (a respiration signal may be extracted by using a band pass filter for a range lower than an ECG filter, Fig 2; [0058] “These various signals can be separated by signal processing using a variety of techniques including digital filtering techniques (e.g., a linear bandpass filter of bandwidth 2-10 Hz can be used to extract the cardiac signal primarily, while a band pass filter of bandwidth 0.15 to 0.6 Hz can extract the respiration component)”; This paragraph discusses the technique of using band pass filters to find the ECG and respiratory component from the signal, the filters discussed generally fit the claimed frequency range and further one of ordinary skill in the art would be able to come to the exact values claimed through routine optimization of these band pass filters).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitoring device of Takakura with the technique of extracting respiration with a low band 
Takakura in view of Heneghan does not explicitly teach wherein a decision module, configured to fuse the plurality of feature parameter signals (Takakura does teach the use of multiple signals to evaluate sleep, but not the specific decision module/support vector machine classifying step; see 112f interpretation); and a sleep quality evaluation module performs evaluation on the fused signals (quality is evaluated but not on the support vector fused data). 
Wang teaches a sleep analysis system (Abstract) comprising: 
a decision module, configured to fuse the plurality of feature parameter signals ([0071]-[0078] a support vector machine fuses the data from the plurality of input signals); 
and a sleep quality evaluation module, configured to perform sleep quality evaluation according to the fused plurality of feature parameter signals ([0022] the output of the support vector machine allows classifying sleep quality into five classes based on the fused signals; [0085]-[0092] the results of the sleep quality analysis based on the support vector machine and data showing this method may be more accurate than other classification methods).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the sleep quality assessment device of Takakura with the support vector machine decision module to fuse input signals because the addition of this signal fusing algorithm “remarkably improves the accuracy of sleep staging” and provides a higher reliability of sleep quality analysis [0022]. Further examiner notes that this modification is obvious as it comprises a simple substitution of one known element (the sleep evaluation classifier of Takakura) for another (the support vector machine classifier 
	Regarding claim 7, Takakura in view of Heneghan and Wang teaches the sleep monitor of claim 1. Further, Takakura teaches a sleep monitor method comprising: 
S1: acquiring a plurality of physiological signals comprising an electrocardio-electrode signal ([0032] an electrocardio signal is sensed), a body temperature signal ([0035] body temperature is sensed) and an attitude motion signal ([0032] a body position signal is sensed from the acceleration sensor);
 S2: processing the acquired plurality of physiological signals by a signal conditioning module ([0036] various circuits to connect the sensors are taught, with analog to digital components to condition signals; [0039] Fig 6, a high-pass filter 107b, an amplifier circuit 107c, an A/D converter 107d, etc.; circuitry components are taught as equivalents to the signal conditioner which conditions relevant signal components from a raw signal [0041]-[0044]), to obtain an electrocardiographic signal ([0037]), a respiratory signal ([0047] motion data may represent users respiration state), a standard body temperature ([0005][0035] sensors may include temperature, one of basic skill can realize how the signal from the temperature sensor may be an analog signal that is conditioned by the analog to digital front ends as taught in [0036]) and motion data ([0040]); 
S3: extracting, by a parameter extraction module, corresponding feature values according to the electrocardiographic signal, the respiratory signal, the standard body temperature ([0088] discusses various processing techniques for the signals, while temperature processing is not disclosed explicitly, one of basic skill would recognize techniques like peak detection and thresholding could readily be applied to body temperature as measured by the sensor [0035]) and the motion data obtained in the step S2 ([0086]-[0089] ECG detector serves to detect the ECG signal and process the signal according to known methods to find features (peaks or thresholds present in the signal); [0046]-[0047] acceleration 
S5: evaluating the sleep quality by a sleep quality evaluation module ([0127]-[0128] a user’s sleep state/quality is evaluated according to detected respiratory patterns from the input signals).
Takakura does not explicitly teach the steps wherein S4: establishing a specific sleep staging process by adopting a multi-parameter fusion method through a decision module (Takakura does teach the use of multiple signals to evaluate sleep, but not the specific decision module/support vector machine classifying step; see 112f interpretation).
Wang teaches a sleep analysis system (Abstract) wherein the system establishes a specific sleep staging process by adopting a multi-parameter fusion method through a decision module ([0071]-[0078] a support vector machine fuses the data from the plurality of input signals to output classified sleep state data); and use of an electromyographic signal in addition to the above signals ([0027]-[0029] the single collection and extraction and analysis includes ECG and EMG signals).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the sleep quality assessment device of Takakura with the support vector machine decision module to fuse input signals and the additional EMG signal of Wang because the addition of this signal fusing algorithm “remarkably improves the accuracy of sleep staging” and provides a higher reliability of sleep quality analysis [0022]. Further examiner notes that this modification is obvious as it comprises a simple substitution of one known element (the sleep evaluation algorithm of Takakura) for another (the support vector machine algorithm of Wang) to obtain predictable results (the sleep quality is classified from multiple signals by the SVM for a more accurate assessment).
Claims 2, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takakura (US 20150374279 A1) further in view of Heneghan (US 20090203972 A1), and Wang (CN 107007278 A) as applied to claim 1 above, and further in view of Richards (US 20140288435 A1).
	Regarding claim 2, Takakura in view of Heneghan and Wang teaches the sleep monitor of claim 1. Further, Takakura teaches a sleep monitor further comprising a wireless communication module ([0033] a Bluetooth module), a local storage module ([0028]-[0029]), and a power supply module [0034].
Takakura does not teach a monitor with a display module, and a USB interface.
Richards teaches a wearable monitor with a display module ([0080] Fig 2A), and a USB interface ([0104]).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitor of Takakura in view of Wang with the display and USB interface of Richards because the display may provide user feedback on the sensor positioning and signal acquisition [0146]and the “biometric monitoring device may provide a visual cue (through the use of a display for example) to the user” [0212]-[0213]; and the USB interface may provide “circuitry and protocols to transfer data to and/or from the secondary device” [0104]. 
	Regarding claim 3, Takakura in view of Heneghan, Wang and Richards teaches the system of claim 2. Further, Takakura teaches wherein the signal acquisition module comprises electrocardio-electrodes ([0026] Fig 2, electrodes 11 and 12 are electrocardiographic), a postural change sensor ([0032] an acceleration sensor for sensing changes in the body’s position) and a temperature sensor ([0035] a temperature sensor may be included).
	Regarding claim 4, Takakura in view of Heneghan, Wang and Richards teaches the system of claim 3. Further, Takakura teaches wherein the postural change sensor is a three-axis fluxgate sensor, a tilt-compensated three-dimensional electronic compass and/or a three-axis accelerometer ([0032] an 
	Regarding claim 5, Takakura in view of Heneghan, Wang, and Richards teaches the system of claim 3. Further, Takakura wherein the electrocardio-electrodes comprise two or more electrocardio-electrodes, for acquiring high-accuracy electrocardiographic signals of a wearer ([0026] Fig 2, the device has two electrodes for high-accuracy).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takakura (US 20150374279 A1) further in view of Heneghan (US 20090203972 A1), and Wang (CN 107007278 A) as applied to claim 1 above, and further in view of Lekkala (Procedia Engineering 5 (2010)).
	Regarding claim 6, Takakura in view of Heneghan and Wang teaches a system as claimed in claim 1. Further, Takakura teaches wherein the signal conditioning module comprises a variety of common feature extraction techniques and uses filters ([0088] processing may occur based on common publicly known methods; filters are used) (Takakura doesn’t explicitly teach the filter circuit comprising a low-pass filter portion, a linear portion and a resonance portion.)
Lekkala teaches a signal processing system wherein, the signal conditioning module comprises a filter circuit (pg. 1440 a low pass filter is used to process a measured signal), wherein the filter circuit comprises a low-pass filter portion (pg. 1440 a low-pass filter), a linear portion (a low pass filter may be linear) and a resonance portion (pg. 1439, Resonance sensor, the sensing system to pick up the signal across electrodes may be a resonance sensor/circuit; examiner further notes that when using filter circuits, both linear and resonance filters are well known in the art for signal discrimination and processing).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitor of Takakura in view of Heneghan and Wang with an ECG conditioning module as .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takakura (US 20150374279 A1) further in view of Heneghan (US 20090203972 A1), and Wang (CN 107007278 A) as applied to claim 7 above, and further in view of Khachaturian (US-20160073908-A1).
	Regarding claim 8, Takakura in view of Heneghan and Wang teaches a system of claim 7. Further Takakura teaches a sleep monitoring system wherein a signal conditioning module performs signal conditioning on signals acquired by electrocardio-electrodes, and extracting, by different frequency band filtering, an electrocardiographic signal ([0036] various circuits to connect the sensors are taught, with analog to digital components to condition signals; [0039] Fig 6, a high-pass filter 107b, an amplifier circuit 107c, an A/D converter 107d, etc.; circuitry components are taught as equivalents to the signal conditioner which conditions relevant signal components from a raw signal; [0088] a Pans and Tomkins algorithm is used to extract ECG by filtering, which is a method using band pass filters to extract features; for details on the Pans and Tomkins algorithm, which is well known to one of skill in the art see (Pan J, T. W., A real-time QRS detection algorithm.) incorporated by reference), and processing the posture motion signal to obtain motion data, acceleration or angular acceleration data ([0047]-[0049] acceleration sensor signal is converted to motion data on x, y, and z axes).
Takakura does not teach where the signal conditioner extracts by band filtering a respiratory signal from the electrocardio-electrode signal; and wherein the system performs temperature compensation on the body temperature signal to obtain a standard body temperature signal.
Heneghan teaches a method of monitoring physiological signals wherein, upon receiving a signal, the signal conditioning module is configured to extract a respiratory signal using band pass filtering ([0039] a respiration signal may be extracted by using a band pass filter for a range lower than an ECG filter, Fig 2).

Takakura in view of Heneghan in view of Burton does not teach wherein the system performs temperature compensation on the body temperature signal to obtain a standard body temperature signal.
Khachaturian teaches a temperature measurement system wherein the system performs temperature compensation on the body temperature signal to obtain a standard body temperature signal ([0012] a temperature reading is taken at a known location (in this case the skin near the carotid artery within the disclosure other positions are noted and one of ordinary skill would be able to apply this technique to any constant location on the body)and the measurement is biased/compensated to obtain core/standard body temperature). 
It would be obvious to one of ordinary skill in the art to have modified the temperature measure of Takakura to make use of a temperature compensation scheme as taught by Khachaturian because this modification comprises applying a known technique (temperature compensation based on body position) to a known device (a temperature sensing device for a living body) ready for improvement to yield predictable results (the sensed temperature will  more closely resemble standard body temperature rather than a surface or axillary temperature).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takakura (US 20150374279 A1) further in view of Heneghan (US 20090203972 A1), and Wang (CN 107007278 A) as applied to claim 7 above, and further in view of Burton (US 20070032733 A1) and Wegerich (US 20030220767 A1).
	Regarding claim 9, Takakura in view of Heneghan in view of Burton in view of Wang teaches a system of claim 7. Further, Takakura teaches extracting, from the electrocardiographic signal, feature values for heart rate ([0088]); and
extracting, from the motion, feature values data ([0041]-[0042] the device extracts data from the motion data, to estimate movement/ body position).
Takakura does not teach where the extracting specific values comprising extracting heart rate variability, feature values including a maximum value and a minimum value of the respiratory frequency; extracting, from the standard body temperature signal, feature values including a maximum value, a minimum value, a mean value and a standard deviation of the body temperature; and the electromyographic signal, feature values including a median frequency and an average frequency, and extracting, from the motion data, feature values including an integral, a mean value and a kurtosis of a motion data vector sum.
Heneghan teaches a sleep monitor wherein extracting, from the respiratory signal, feature values including a maximum value and a minimum value of the respiratory frequency ([0067] frequency of respiration is acquired from the signal a number of breaths per minute; [0068] respiration may be measured over an epoch and a variation tracked, by performing this step of tracking the frequency over a time period, a maximum and a minimum will necessarily be extracted and recorded); and extracting heart rate variability from heart rate ([0079] gathered heart rate data may additionally be analyzed for variability).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitoring device of Takakura with the feature extracting of respiration frequency and heart rate variability of Heneghan because “the frequency of respiration is a useful means of characterizing 
Takakura in view of Heneghan does not teach where the extracting specific values comprising extracting, from the standard body temperature signal, feature values including a maximum value, a minimum value, a mean value and a standard deviation of the body temperature; and the electromyographic signal, feature values including a median frequency and an average frequency , and extracting, from the motion data, feature values including an integral, a mean value and a kurtosis of a motion data vector sum.
Burton teaches a monitoring system wherein extracting, from the electromyographic signal, feature values including a median frequency and an average frequency ([0341] the EMG signal extracted from the ECG may include an average or an average baseline). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitoring device of Takakura with the technique of extracting an EMG average features of Burton because “an electromyogram (EMG) signal may be extracted from the ECG signal to provide a marker for distinguishing OSA (obstructive sleep apnea) from CSA (central sleep apnea)” (Abstract), the measure of average frequency can be used to quantify an effect the EMG signal has on determining sleep disorder.  
Takakura in view of Heneghan in view of Burton does not teach where the extracting specific values comprising extracting, from the standard body temperature signal, feature values including a maximum value, a minimum value, a mean value and a standard deviation of the body temperature; and extracting, from the motion data, feature values including an integral, a mean value and a kurtosis of a motion data vector sum.
Wegerich teaches a system for signal feature extraction (Abstract) wherein extracting, from the motion data ([0010] a plurality of sensors may provide input, including a motion sensor, or a 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitoring device with multiple signals of Takakura with the technique of extracting various statistical data features of Wegerich because this modification comprises applying a known technique (feature extraction from complex data source) to a known device (the biologic sleep monitor of Takakura) ready for improvement to yield predictable results (by using the described techniques, useful data sets can be extracted from the raw conditioned signals to be further analyzed). Further, examiner notes that the invention of Wegerich is generally generic to signal processing but indicates potential use on a number of types of signals including biologic signals ([0008] [0010] [0011]).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takakura (US 20150374279 A1) further in view of Heneghan (US 20090203972 A1) and Wang (CN 107007278 A) as applied to claim 7 above, and further in view of Sanders (US 20150022343 A1).
	Takakura in view of Heneghan in view of Burton in view of Wang teaches a system of claim 7. Takakura does not teach wherein the system:

continuously wearing the device for several days, and saving and updating a template, extracting data features in each period of time corresponding to a sleep state, performing cross-validation on the features, or performing feature screening according to a rule of maximum correlation and minimum redundancy, and inputting the features into a classifier, preferably a support vector machine, for classification and discrimination, to establish a specific sleep staging process.
Wang teaches inputting the features into a classifier, preferably a support vector machine ([0071]-[0078] a support vector machine fuses the data from the plurality of input signals); for classification and discrimination, to establish a specific sleep staging process ([0022] the output of the support vector machine allows classifying sleep quality into five classes based on the fused signals).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the sleep quality assessment device of Takakura with the support vector machine decision module to fuse input signals because the addition of this signal fusing algorithm “remarkably improves the accuracy of sleep staging” and provides a higher reliability of sleep quality analysis [0022]. Further examiner notes that this modification is obvious as it comprises a simple substitution of one known element (the sleep evaluation of Takakura) for another (the support vector machine classifier of Wang) to obtain predictable results (the input data may use the SVM for a classification assessment).
Takakura in view of Wang does not teach a system which adjusts, according to the body temperature and the age and gender of the wearer, initial thresholds of various features of different sleep stages, including an upper threshold limit TH and a lower threshold limit TL; and
continuously wearing the device for several days, and saving and updating a template, extracting data features in each period of time corresponding to a sleep state, performing cross-
Sanders teaches adjusts, according to the body temperature and the age and gender of the wearer, initial thresholds of various features of different sleep stages, including an upper threshold limit TH and a lower threshold limit TL ([0037] user inputs various parameters like age, and gender into the device to set up various baselines for the measurement of sleep, i.e. if the user moves more or less during sleep); and
continuously wearing the device for several days, and saving and updating a template ([0037] data will be monitored over a long period of time), extracting data features in each period of time corresponding to a sleep state ([0037] motion data is monitored over the period of time), performing cross-validation on the features, or performing feature screening according to a rule of maximum correlation and minimum redundancy ([0037]-[0038] over time, adjustments are made to the parameters based on the observations of the sensors; while Sanders is directed primarily at motion sensing, one can understand how integrating the previously described signals of Takakura could be readily achieved to monitor sleep).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitoring system of Takakura in view of Wang with the historic data tracking system of Sanders because this modification comprises the use of known technique (adjusting parameters on a user’s demographics and tracking over a time period) to improve similar devices (sleep monitoring devices) in the same way (adding the tracking of Sanders to Takakura will allow for the system of Takakura to provide long term monitoring that may improve the health of a user though a greater individual customization).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 November 2021